Covello, J.,
dissenting. I respectfully disagree with the majority’s conclusion that “the advertising here at issue was not protected by the federal and state constitutions.” This conclusion is based upon the trial court’s factually unsupported determination that net price advertising, in the context of a manufacturer’s rebate program, was inherently “unfair or deceptive,” and that, therefore, pursuant to General Statutes § 42-110b (c), such advertising is in violation of the Connecticut Unfair Trade Practices Act (CUTPA). I submit that the defendants are required to make some showing of unfairness or deception beyond a mere conclusion, particularly when the first amendment guarantee of free speech is implicated.
Despite the implication to the contrary found in the majority’s opinion, I submit that “[t]he party seeking to uphold a restriction on commercial speech carries the burden of justifying it.” Bolger v. Youngs Drug Products Corporation, 463 U.S. 60, 71 n.20, 103 S. Ct. 2875, 77 L. Ed. 2d 469 (1983). Here, there was simply no evidence in the record at trial to show that the defendants had received any complaints suggesting that net price advertising was deceptive because the consumer expected to receive the advertised net price from the retailer at the point of purchase. *603Michael Krauss, the plaintiffs director of consumer and government relations, testified that over the course of eight years he did not receive a single complaint regarding a consumer’s inability to receive the rebate amount in the store, or the net price. Krauss’ testimony was corroborated by Kathleen Curry, consumer affairs bureau chief for the defendants. Complaints from consumers about rebate offers related exclusively to the process involved in obtaining the rebate, not the advertising of the rebate itself As a threshold matter, the evidence on the record is wholly insufficient to support the conclusion that there is a likelihood or a fair probability that a reasonable consumer would be misled or deceived by the net price advertising format at issue here. See Figgie International, Inc., 107 F.T.C. 313, 373-74 (1986).
General Statutes § 42-110b (b) provides that the courts and the defendant shall be guided by the federal interpretations given § 5 of the Federal Trade Commission Act. Federal authorities have not established that the net price advertising here at issue is “unfair or deceptive,” and the Federal Trade Commission (FTC) in the past has declined the named defendant’s request that the FTC undertake a study, report or policy statement regarding rebates. The majority’s statement, that “although § 42-110b (b) provides that courts and the named defendant shall be guided by the federal interpretations given § 5 of the Federal Trade Commission Act, they are not limited by such interpretations” (emphasis in original) is an inappropriate attempt to justify the conclusory, unsupported and therefore clearly erroneous determination of the trial court. Season-All Industries, Inc. v. R. J. Grosso, Inc., 213 Conn. 486, 498, 569 A.2d 32 (1990).
This regulation unconstitutionally restricts the dissemination of what I perceive to be truthful commercial speech. “ ‘Even though “commercial” speech is *604involved, [this kind of restriction] strikes at the heart of the First Amendment. This is because it is a covert attempt by the State to manipulate the choices of its citizens, not by persuasion or direct regulation, but by depriving the public of the information needed to make a free choice. . . . [T]he State’s policy choices are insulated from the visibility and scrutiny that direct regulation would entail and the conduct of citizens is molded by the information that [the] government chooses to give them.’ ” Posadas de Puerto Rico Associates v. Tourism Co. of Puerto Rico, 478 U.S. 328, 351, 106 S. Ct. 2968, 92 L. Ed. 2d 266 (1986) (Brennan J., dissenting), quoting Central Hudson Gas & Electric Corporation v. Public Service Commission, 447 U.S. 557, 574-75, 100 S. Ct. 2343, 65 L. Ed. 2d 341 (1980). “[N]o differences between commercial and other kinds of speech justify protecting commercial speech less extensively where, as here, the government seeks to manipulate private behavior by depriving citizens of truthful information concerning lawful activities.” Posadas de Puerto Rico Associates v. Tourism Co. of Puerto Rico, supra.
Accordingly, I dissent.